Citation Nr: 1514433	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen service connection for a psychiatric disability.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1973 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York.  

At the time this appeal was initiated, the Veteran was represented by a private attorney.  In November 2014, however, the Veteran's representative filed a motion to withdraw as representative.  This motion was granted by the Board in January 2015 and, as the Veteran has not notified VA of a new appointment of accredited representation, he is now unrepresented.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's June 2013 VA Form 9, the Veteran requested a personal hearing before a Veterans Law Judge seated at the RO.  To date, the Veteran has not been afforded his requested personal hearing before a Veterans Law Judge and a withdrawal of the Veteran's pending hearing request has not been received.  Therefore, remand is required to afford him his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing in appropriate docket order before a Veterans Law Judge seated at the RO.  The Veteran and his representative, if any, should be afforded adequate notice of the date and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

